NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 09a0330n.06
                                Filed: May 14, 2009

                                              Case No. 08-3513

                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT

 AHMAD FAOUZI ZORKOT,                                        )
                                                             )
            Petitioner,
                                                             )        PETITION FOR REVIEW OF
                   v.                                        )        AN ORDER OF THE BOARD
                                                             )        OF IMMIGRATION APPEALS
 ERIC H. HOLDER, Jr., U.S. Attorney
                                                             )
 General,
                                                             )
       Respondent.                                           )
 _______________________________________

BEFORE: BATCHELDER and CLAY, Circuit Judges; and COX, District Judge.*

        ALICE M. BATCHELDER, Circuit Judge. Ahmad Zorkot seeks review of a decision by

the Board of Immigration Appeals denying his motion to reopen after an immigration judge (IJ)

ordered him removed, in absentia, when he failed to appear for his hearing. Despite Zorkot’s

insistence that he never received notice and his contention that the IJ and the Board erred by

disbelieving him, we find that substantial evidence supports the decision. We deny the petition.

                                                        I.

        Ahmad Zorkot is a Lebanese national who over-stayed his visa and was sent a notice to

appear before an immigration court for a removal hearing. When he failed to appear, the IJ removed

him in absentia. Zorkot moved to reopen, claiming that he had not received the notice. The

government responded that notice had been sent to his listed address. Zorkot first claimed that he



        *
          The Honorable Sean F. Cox, United States District Judge for the Eastern District of Michigan, sitting by
designation.
had moved and, despite his informing the immigration court of his change of address, had not

received the notice. Zorkot later claimed that he had hired an attorney to file the change of address

and that the attorney’s failure to do so was ineffective assistance, which should be sufficient to afford

him an opportunity to reopen. The Board denied his motions and he now seeks review.

                                                   II.

        “An in absentia removal order may be rescinded if a motion to reopen is filed within 180 days

of the entry of the final administrative order, if the alien demonstrates that the failure to appear was

because of exceptional circumstances.” Carroll v. Holder, No. 07-4242, 2009 WL 331639, 2 (6th

Cir. 2009) (citing 8 U.S.C. § 1229a(b)(5)(C) and 8 C.F.R. § 1003.23(b)(4)(ii)). Zorkot’s claim of

“exceptional circumstances” is premised on his assertion that, unbeknownst to him, his counsel

failed to submit the change of address as promised. The Board rejected this claim, explaining:

        We note that in his motion to reopen, motion to reconsider, and appeal, [Zorkot]
        represented that he filed a change of address form with the Court in November 2004,
        after he moved from his brother’s house. We note in particular that in the declaration
        he submitted with his motion to reconsider, he wrote in his own handwriting that
        ‘about a week’ after he moved, ‘I notify (sic) the Immigration Court in writing of my
        change of address on the form provided with my NTA.’ [Zorkot] now asserts that
        he was in fact represented by counsel during the time he moved, and that attorney
        Farat failed to file the change of address form after receiving remuneration for the
        services. We find this inconsistency troubling, and further note that there is no
        evidence in the record to establish that [Zorkot] ever retained the services of attorney
        Farat. While [Zorkot] has provided his retainer agreements with attorney
        Alexandrovich and attorney Lerner, he has not done the same with attorney Farat.

Our review of the record verifies the Board’s depiction of Zorkot’s contradictory assertions and

justifies its conclusion. We find that substantial evidence supports the decision.

                                                  III.

        For the reasons stated, we DENY the petition for review.

                                                   2